. CLAY, Commissioner.
This original proceeding was brought in this Court to obtain a permanent writ of prohibition against the judge of the Met-calfe Circuit Court, to restrain him from proceeding to try petitioners on an indictment charging illegal possession of alcoholic beverages for the. purpose of sale in local option territory. The basis of petitioners’ request is that certain evidence which will be used against them on the trial was obtained under an illegal and void search warrant.
.A writ .of prohibition is an extraordinary remedy, and will not be granted by this Court'unless it is shown that: (1) the lower court is acting without jurisdiction or erroneously within its jurisdiction, (2) in such a manner that great and irreparable injury will be suffered, and (3) the petitioners are without another adequate remedy. Jones v. Tartar, 308 Ky. 813, 215 S.W.2d 955. Petitioners’ petition fails utterly to show that those grounds exist. It does no more than offer us an opportunity to adjudge them not guilty before they have • even been tried. This we decline to do.
The temporary writ heretofore issued is dissolved and the request for a permanent writ of prohibition is denied.